Case: 6:08-cr-00059-DCR Doc #: 119 Filed: 01/13/21 Page: 1 of 7 - Page ID#: 698




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                    (at London)

  UNITED STATES OF AMERICA,                      )
                                                 )
         Plaintiff,                              )     Criminal Action No. 6: 08-059-DCR
                                                 )
  V.                                             )
                                                 )
  CLARENCE KIRBY,                                )        MEMORANDUM OPINION
                                                 )            AND ORDER
         Defendant.                              )

                                    ***    ***   ***   ***

       Defendant Clarence Kirby has filed motions for compassionate release and to appoint

counsel. [Record Nos. 107, 108] He has failed, however, to establish extraordinary and

compelling circumstances which would support his early release from confinement.

Additionally, he has not shown that the interests of justice require the appointment of counsel.

As a result, his motions will be denied.

                                       I. Background

       Kirby pleaded guilty to conspiring to distribute oxycodone and was sentenced to 235

months’ imprisonment in April 2009. [Record No. 84] The United States Court of Appeals

for the Sixth Circuit later affirmed his conviction and sentence. [Record No. 98] This Court

denied Kirby’s subsequent motion for a sentence reduction pursuant to Amendment 782 to the

United States Sentencing Guidelines. [Record No. 106] Kirby now seeks compassionate

release based on his alleged risk of severe illness resulting from the COVID-19 pandemic.

[Record No. 107]




                                             -1-
    Case: 6:08-cr-00059-DCR Doc #: 119 Filed: 01/13/21 Page: 2 of 7 - Page ID#: 699




                                   II. Compassionate Release

         Requests for compassionate release are evaluated under 18 U.S.C. § 3582(c)(1)(A). It

provides:

         the court, . . . upon motion of the defendant after the defendant has fully
         exhausted all administrative rights to appeal a failure of the Bureau of Prisons
         [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from
         the receipt of such a request by the warden of the defendant’s facility, whichever
         is earlier, may reduce the term of imprisonment (and may impose a term of
         probation or supervised release with or without conditions that does not exceed
         the unserved portion of the original term of imprisonment), after considering the
         factors set forth in section 3553(a) to the extent that they are applicable, if it
         finds that—(i) extraordinary and compelling reasons warrant such a reduction .
         . . and that such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission.1

         Consistent with this statute, district courts generally apply a three-step test when

deciding motions for compassionate release. See United States v. Jones, 980 F.3d 1098, 1107-

08 (6th Cir. 2020). First, the court must determine whether extraordinary and compelling

reasons warranting a sentence reduction exist. Id. Second, the court must consider any

applicable policy statements found in the United States Sentencing Guidelines. Id. at 1108.

Third, the court must determine whether relief is warranted under the factors stated in 18

U.S.C. § 3553(a). Id.

         There is no applicable guidelines policy statement when a prisoner files a motion for

compassionate relief on his own behalf. Id. at 1108-09. Accordingly, when dealing with

motions filed by prisoners, the Court skips the second step of the three-step analysis. Id. at

1111. Additionally, “district courts may deny compassionate-release motions when any of the




1
      The government does not contest the exhaustion of Kirby’s administrative remedies. [See
Record No. 115, p. 2.]
                                               -2-
Case: 6:08-cr-00059-DCR Doc #: 119 Filed: 01/13/21 Page: 3 of 7 - Page ID#: 700




three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others.”

United States v. Elias, --F.3d--, 2021 WL 50169, at *2 (6th Cir. Jan. 6, 2021).

       “Section 3582(c)(1)(A) does not define ‘extraordinary and compelling reasons.’”

United States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020). The Sixth Circuit recently

clarified that, when an imprisoned person files a motion for compassionate release, the district

court has “full discretion . . . to determine whether an extraordinary and compelling reason

justifies compassionate release.”    Jones, 908 F.3d at 1109.       And the undersigned has

determined that, while the policy statement found in U.S.S.G. § 1B.13 of the Sentencing

Guidelines is not binding, it provides a helpful starting point for deciding whether

extraordinary and compelling reasons exist.

       As relevant here, the application notes to § 1B1.13 provide the following:

       (A)    Medical Condition of the Defendant—
                      (i)    The defendant is suffering from a terminal illness (i.e., a
       serious and advanced illness with an end of life trajectory). . . . Examples
       include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
       stage organ disease, and advanced dementia.
                      (ii)   The defendant is—
                             (I)    suffering from a serious physical or medical
       condition,
                             (II)   suffering from a serious functional or cognitive
       impairment, or
                             (III) experiencing deteriorating physical or mental
       health because of the aging process,
       that substantially diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from which he or she is not
       expected to recover.

       U.S.S.G. § 1B1.13 cmt. n.1. Medical conditions meeting this definition are “so serious

that [they] cannot be adequately addressed in BOP custody.” United States v. Abney, 2020

WL 7497380, at *2 (E.D. Ky. Dec. 21, 2020).



                                              -3-
    Case: 6:08-cr-00059-DCR Doc #: 119 Filed: 01/13/21 Page: 4 of 7 - Page ID#: 701




         In the present case, Kirby contends that he suffers from hypertension and ulcerative

colitis, is a former smoker, is “severely overweight,” and has a cardiac stint following a heart

attack in 2007. [Record No. 107, p. 2] He contends that he is at grave risk based on his

potential exposure to COVID-19 at his facility of confinement, Ashland FCI.2

         The Centers for Disease Control report that adults with obesity and heart conditions

such as coronary artery disease are at an increased risk of severe illness from the virus that

causes COVID-19.3 Additionally, adults with hypertension might be at an increased risk of

severe illness.    While the defendant has not provided details or documentary evidence

concerning the severity of his underlying illnesses, the United States has provided Kirby’s

medical records from the BOP, which have been filed in the record under seal.

         BOP records indicate that Kirby is regularly seen by BOP medical staff and that outside

referrals are recommended when necessary. He is prescribed a variety of medications to

manage his documented conditions, which include hypertension, ulcerative colitis, and chronic

pain. His labs are “essentially normal,” and his conditions appear to be well-managed.

         Put simply, the defendant has not demonstrated that his current medical conditions

constitute extraordinary and compelling reasons for release. While the defendant’s concerns

are legitimate, generalized fears of contracting COVID-19, without more, do not constitute a




2
      Ashland FCI houses 957 inmates. The BOP reports that 8 inmates and 11 staff members
at Ashland FCI are currently positive for COVID-19.         BUREAU OF PRISONS, COVID-19
Coronavirus, (updated Jan. 12, 2021) https://www.bop.gov/coronavirus/.
3
       CENTERS FOR DISEASE CONTROL AND PREVENTION, People with Certain Medical
Conditions, (updated Dec. 29, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.

                                              -4-
    Case: 6:08-cr-00059-DCR Doc #: 119 Filed: 01/13/21 Page: 5 of 7 - Page ID#: 702




compelling reason for release.4 See United States v. Bothra, 2020 WL 2611545, at *2 (6th Cir.

May 21, 2020).

         But even if the defendant had established extraordinary and compelling reasons in favor

of his release, the factors under 18 U.S.C. § 3553(a) do not support the defendant’s motion.

These factors include the nature and circumstance of the offense; the defendant’s history and

characteristics; the need for the sentence to reflect the seriousness of the offense, to provide

deterrence, and to protective the public from further crimes; and the need to avoid unwarranted

sentencing disparities. § 3353(a).

         Kirby pleaded guilty to a serious crime—conspiring to traffic oxycodone which he was

planning to trade for cloned marijuana plants. Further, his criminal history is extensive and

includes multiple controlled substance offenses, which include possession of cocaine;

distribution of marijuana; and cultivation of marijuana. Kirby also has a history of violent

crime, having been convicted of first-degree rape in 1982. Under the circumstances, a lengthy

term of incarceration is necessary not only to protect the public from the defendant’s crimes,

but also to provide general and specific deterrence. Despite the defendant’s numerous

convictions, his prior sentences clearly were insufficient to deter him from committing the

instant offense.

         The defendant’s advisory guidelines range was 188 to 235 months’ imprisonment.

While the United States requested a sentence above this range, the Court declined to vary



4
       The BOP is presently working with the Centers for Disease Control and Prevention and a
public-private partnership established by the federal government, known as Operation Warp
Speed, to ensure that the BOP remains prepared to administer the COVID-19 vaccine to inmates
as soon as it is available. The Court has been advised that, as of January 4, 2021, doses of the
vaccine have been delivered to 48 BOP facilities in various regions of the country.
                                              -5-
Case: 6:08-cr-00059-DCR Doc #: 119 Filed: 01/13/21 Page: 6 of 7 - Page ID#: 703




upward, considering the defendant’s mitigating arguments concerning his age and heart

disease. In light of the foregoing, the Court remains persuaded that 235 months’ imprisonment

remains the minimum sentence that is sufficient, but not greater than necessary, to promote the

purposes of § 3553(a).

                               III. Appointment of Counsel

       Finally, Kirby requests appointment of counsel based on the alleged complexity of the

issues involved in his motion for compassionate release.          But as the defendant has

acknowledged, there is no constitutional right to counsel in a proceeding under 18 U.S.C. §

3582(c). See United States v. Bruner, 2017 WL 1060434, at *2 (E.D. Ky. March 21, 2017);

United States v. Johnson, 2016 WL 10704239, at *3 (6th Cir. 2016) (observing that there has

been no historical right to counsel in proceedings under § 3582(c)(2)). Instead, the Court has

discretion to determine whether appointment of counsel is warranted. Mira v. Marshall, 806

F.2d 636, 638 (6th Cir. 1986). This determination depends on various factors including the

complexity of the case and the petitioner’s ability to present the issues involved. See Lavado

v. Keohane, 992 F.2d 601, 605-06 (6th Cir. 1993).

       Here, the issues for resolution are clear and the defendant has demonstrated an ability

to articulate them with supporting arguments.       Accordingly, appointment of counsel is

unnecessary and would be a waste of resources.

                                       IV. Conclusion

       Based on the foregoing analysis and discussion, it is hereby

       ORDERED as follows:

       1.     The defendant’s motion for compassionate release [Record No. 107] is

DENIED.
                                             -6-
Case: 6:08-cr-00059-DCR Doc #: 119 Filed: 01/13/21 Page: 7 of 7 - Page ID#: 704




     2.    The defendant’s motion for appointment of counsel [Record No. 108] is

DENIED.

     Dated: January 13, 2021.




                                     -7-
